Citation Nr: 0823517	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits 
(except insurance benefits) under the provisions of 
38 U.S.C.A. § 6103(a) (West 2002).


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran had active service from February 1941 to March 
1948.  He was a prisoner of war of the Imperial Japanese Army 
in April and May 1942.  He died in March 1997. The appellant 
is his widow.

This matter comes to the Board on appeal of a March 2006 
decision of the Department of Veterans Affairs (VA) Manila, 
the Republic of the Philippines, Regional Office (RO) that 
determined that new and material evidence had not been 
received to reopen a claim for revocation of the forfeiture 
of the appellant's rights to VA benefits under the provisions 
of 38 U.S.C.A. § 6103(a).  

In October 2007, the appellant indicated that she would be 
unable to attend the scheduled hearing before the Board that 
she had previously requested in her August 2006 substantive 
appeal.  


FINDINGS OF FACT

1.  In an April 1983 decision, the RO determined that the 
veteran and the appellant had forfeited all rights to VA 
benefits because of fraudulent statements made in connection 
with their attempt to obtain additional pension benefits for 
dependent children.  

2.  In a May 1992 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
revocation of the forfeiture of the veteran's and the 
appellant's rights to VA benefits under the provisions of 
38 U.S.C.A. § 6103(a).  

3.  In an August 2000 decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
for revocation of the forfeiture of the appellant's rights to 
VA benefits under the provisions of 38 U.S.C.A. § 6103(a).

4.  The additional evidence submitted since the August 2000 
RO decision is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's August 2000 decision 
which determined that new and material evidence had not been 
received to reopen a claim for revocation of the forfeiture 
of the appellant's rights to VA benefits (except laws 
pertaining to insurance benefits) under the provisions of 38 
U.S.C.A. § 6103(a) is neither new nor material and the claim 
may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 6103(a) 
(West 2002); 38 C.F.R. §§ 3.156(a), § 20.1100, § 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  However, the forfeiture statute, 
which is the underlying basis for the denial of the original 
claim the appellant now seeks to reopen, resides in Chapter 
61 of Title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See Barger v. Principi, 16 Vet. App. 
132, 138 (1002) to the effect that the VCAA applies only to 
provisions under Chapter No. 51 of Title 38, United States 
Code.  Notwithstanding, the Board has analyzed the claims 
file in order to determine whether the appellant has been 
fairly apprised of the information necessary to reopen the 
previously denied claim and whether she has been properly 
assisted in that process by the RO in a manner that is 
consistent with the underlying principles of the VCAA.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The appellant received inadequate pre-adjudicatory notice 
with regard to a claim to reopen, and that error would be 
presumed prejudicial; however, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the March 2006 decision on appeal, the RO provided very 
specific notice to the appellant of the type of evidence 
needed to substantiate the underlying claim, that is, 
evidence that she and the veteran had not presented false 
statements concerning her alleged dependent children in order 
to receive additional pension benefits from VA, or evidence 
showing that the forfeiture against her was improper, and 
that the evidence had to be new and material.  In the notice 
of disagreement submitted in May 2006, the appellant argued 
that the prior decision regarding forfeiture had been imposed 
on the veteran and she had no fault.  The claim was 
subsequently readjudicated in the June 2006 statement of the 
case.  The appellant reiterated her arguments in an August 
2006 substantive appeal, demonstrating actual knowledge of 
the evidence necessary to substantiate her claim.  Given 
that, and based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claim, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489. 

With respect to the duty to assist under 38 U.S.C.A. § 5103A, 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the appellant is required to comply with the duty to assist.

Background

Under applicable law, a person who knowingly makes or 
arranges for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary shall 
forfeit all rights, claims, and benefits under all such laws.  
38 U.S.C.A. § 6103(a).  Fraud is defined in VA regulations as 
an act committed when a person knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA (except laws relating to insurance benefits).  38 C.F.R. § 
3.901 (2007).  

Forfeiture was invoked against both the veteran and the 
appellant in April 1983 under 38 U.S.C.A. § 3503(a), now 38 
U.S.C.A. § 6103(a).  Neither the veteran nor the appellant 
filed a timely notice of disagreement and substantive appeal 
with this decision and it became final.  38 U.S.C.A. § 7103.  
In a May 1992 decision, the Board determined that new and 
material evidence had not been received to reopen the 
previously denied claim for revocation of the forfeiture of 
the veteran's and the appellant's rights to VA benefits under 
the provisions of 38 U.S.C.A. § 6103(a).  In an August 2000 
decision, the RO determined that new and material evidence 
had not been received to reopen the previously denied claim 
for revocation of the forfeiture of the appellant's rights to 
VA benefits under the provisions of 38 U.S.C.A. § 6103(a).

The appellant now contends that new and material evidence has 
been presented to reopen the claim and that such evidence 
warrants revocation of the forfeiture.

As a result of the previous determinations, the appellant is 
not a benefits-eligible claimant.  That is, her eligibility 
status was removed and her present effort is to establish it 
through reopening the matter.  Villeza v Brown, 9 Vet. App. 
353, 357 (1996).  A veteran or spouse has the burden of 
establishing eligibility by a preponderance of evidence, one 
who has not met this burden, never attains the status of 
claimant.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Finality

As noted above, the appellant's challenge to the forfeiture 
of her right to VA benefits was initially denied in an April 
1983 RO decision, and the reopening of that previously denied 
claim was subsequently denied by the Board in May 1992, and 
the RO in August 2000.  The Board's decision and the RO's 
decisions are final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  The claim can be reopened only 
with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2007).

When an appellant seeks to reopen a claim under 38 U.S.C.A. § 
5108, the Board must first conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. § 
3.156(a).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material.  The 
"credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is found to be new and material, the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.  See Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

VA previously found that the veteran and appellant had 
fraudulently deceived the VA as to the true nature of their 
relationship with four named children for the purpose of 
obtaining additional pension benefits.  It was found in the 
April 1983 decision that the veteran and the appellant had 
deliberately presented or caused to be presented materially 
false birth records that falsely documented that the four 
named children were their natural children, when, in fact, 
they were not.  All evidence then of record was thoroughly 
considered by the RO in its 1983 decision, which held that 
the veteran and the appellant had made fraudulent statements 
in order to obtain VA benefits.  The evidence included an 
admission by the veteran that their children were not their 
natural children, and that he and the appellant had falsely 
claimed otherwise.  As noted above, the 1992 Board decision 
and 2000 RO decision determined that new and material 
evidence had not been received to reopen that previously 
denied claim. 

For any newly-presented evidence to raise the reasonable 
possibility of a favorable outcome, such evidence would have 
to tend to show that the appellant had not attempted to 
fraudulently deceive the VA as to her true relationship with 
the four named children.

The only evidence received since the August 2000 RO decision 
are copies of the appellant's Certificate of Marriage, the 
veteran's Certificate of Death, and her own statements, 
arguments, and allegations regarding the propriety of the 
actions of the VA in invoking a forfeiture against her as the 
surviving spouse of the veteran.  

Analysis

The evidence presented is not new and material, and her claim 
is not reopened.  In this regard, the Board points out that 
the evidence previously of record demonstrated that the 
appellant had deliberately presented or caused to be 
presented materially false birth records that falsely 
documented that four named children were her natural 
children, when, in fact, they were not.  The evidence 
included birth records of four children, all signed by the 
appellant as informant, showing the appellant and the veteran 
as the natural parents.  The evidence also included a written 
deposition signed by the veteran in which he stated that 
although the appellant had registered the four children as 
their natural children, they were not.  He stated that they 
were actually local illegitimate children.  The veteran 
further stated that a man had convinced the appellant to 
apply for the benefits on behalf of the four children and to 
file the necessary late registration of birth records.  The 
veteran stated that he signed the applications for additional 
benefits for these children not knowing the contents.  

The additional evidence merely indicates that the appellant 
and the veteran were married, and that the veteran is now 
deceased.  These facts are not relevant to the issue in this 
case, which is whether the appellant submitted fraudulent 
statements to the VA in support of her claim for VA benefits.  
In addition, the appellant's recently submitted allegations 
and arguments were considered by the RO in 1983, by the Board 
in 1992, and by the RO in 2000.  It is significant to note 
that the additional evidence and statements from the 
appellant fail to establish that the appellant had not been 
fraudulent when she submitted statements to VA with the 
intent to receive additional VA benefits.

The appellant's prior marital status and the death of the 
veteran are not the problems in this case.  The determinative 
matter in this appeal is that when the appellant and the 
veteran applied for additional VA benefits for dependent 
children, they knowingly submitted fraudulent statements and 
evidence.  Such statements and evidence constituted a 
fraudulent presentation for a claim for VA benefits.  Any 
person in her circumstances who commits such a fraud forfeits 
all rights to all VA benefits except insurance benefits.  
Despite the appellant's argument to the contrary, the initial 
forfeiture decision was not imposed on the veteran alone; it 
was the decision that both the veteran and appellant had 
forfeited all rights, claims and benefits to which they might 
otherwise be entitled under laws administered by VA, except 
laws pertaining to insurance benefits.  The additional 
evidence does not tend to refute the previous finding of 
fraud and therefore cannot be considered to be new and 
material with respect to the matter at hand.  

The appellant's attempt to reopen her claim is unsuccessful 
because the evidence by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  No new 
and material evidence has been presented to refute the VA 
determination that the appellant made materially false 
representations in order to improperly seek to obtain VA 
benefits.  





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen a 
claim for revocation of the forfeiture of the right to VA 
benefits, the claim is not reopened and the appeal is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


